Exhibit 10.30

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (the “Agreement”) is entered this 31st day of December
2009, between BMB Munai, Inc., a Nevada Corporation (the “Company”), and Boris
Cherdabayev (the “Advisor”). The Company and the Advisor are sometimes jointly
referred as the Parties.

 

The Company desires to benefit from the experience and ability of the Advisor as
a consultant to the Company, and the Advisor is willing to commit himself to
serve as an Advisor to the Company, on the terms and conditions herein provided.

 

Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and for other good and valuable
consideration, the receipt of sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

•

APPOINTMENT

 

The Company hereby retains the Advisor, effective as of January 1, 2010, (the
“Effective Date”) and the Advisor hereby agrees to become a Special Advisor to
management of the Company for the Initial Term provided in Section 3 to render
the consulting services described in Section 1.

 

•

DUTIES

 

•

Assignment of Duties. During the Initial Term, as defined in Section 3 of this
Agreement, the Advisor shall be available to the Company to provide such
consulting and other services as may reasonably be required of him by the
Company management from the Advisor’s offices in Almaty, Kazakhstan, together
with such reasonable travel requirements as the Advisor and the Company
management shall agree from time to time.

 

•

Availability. The Advisor shall devote to the Company such time as shall be
reasonably necessary for the effective conduct of his duties hereunder. Advisor
shall be permitted to engage in outside business and other interests that do not
conflict with such duties.

 

•

TERM.

 

This Agreement will be for the term of five years (the “Initial Term”), unless
sooner terminated as described below. The Initial Term will be automatically
renewed for additional one-year terms unless and until this Agreement is
terminated as described below.

 

--------------------------------------------------------------------------------

•

COMPENSATION.

 

•

Base Compensation Fees. The Company shall pay the Advisor a gross base
compensation fee of $192,000 per annum during the first year of this Agreement
(the “Base Compensation Fee”). The Company will be responsible for Social Tax
and Social Insurance Tax, while the Advisor shall be responsible for Personal
Income Tax and Pension Fund Tax. Payments shall be made in equal monthly
installments in arrears on the last day of each month during the term of this
Agreement. The Parties shall review the Base Compensation on an annual basis to
determine if the Base Compensation Fee should be increased for the following
year during the Initial Term based upon the success of the projects on which the
Advisor provides consulting to the Company. If the Parties, following any annual
review, do not agree upon an adjustment, then the Base Compensation Fee shall
remain at the amount of the Base Compensation Fee paid during the preceding year
of the Initial Term.

 

•

Expense Reimbursement. The Company shall reimburse the Advisor for all
reasonable out-of-pocket expenses related to travel, entertainment and
miscellaneous expense incurred in carrying out his duties under this Agreement.
Reimbursement shall only be made against an itemized list of such expenditures
signed by the Advisor in such form as required by the Company and consistent
with the Company’s policy.

 

•

Extraordinary Event Payment. The Company has disclosed to the Advisor that it
may entertain certain transactions that will be deemed an Extraordinary Event as
defined herein. The execution of any agreement to engage in any Extraordinary
Event shall be treated as a termination of this Agreement, in addition to the
termination provisions of section 5 below. Upon termination under this section
4.3, the Company shall pay the Advisor the greater of the Base Compensation Fee
for the remaining Initial Term of this Agreement or $5,000,000 whichever sum is
greater. The Company acknowledges and agrees that this payment is reasonably
necessary to allow the Company to pursue an Extraordinary Event and to induce
the Advisor to execute this Agreement. The right to such payment shall be deemed
fully earned upon execution of this Agreement. An “Extraordinary Event” shall,
without limitation, mean: any consolidation or merger of the Employer or any of
its subsidiaries with another person, or any acquisition of the Employer or any
of its subsidiaries by any person or group of persons, acting in concert, equal
to fifty percent (50%) or more of the outstanding stock of the Employer or any
of its subsidiaries, or the sale of forty percent (40%) or more of the assets of
the Employer or any of its subsidiaries, or one (1) person or more than one
person acting as a group, acquires fifty percent (50%) or more of the total
voting power of the stock of the Employer.

 

•

TERMINATION.

 

•

Termination Upon Death or Disability. In the event of the Advisor’s death or
total disability (defined as the Advisor’s inability to perform his duties under
this Agreement for three (3) consecutive fiscal quarters) during the Initial
Term, this Agreement shall terminate on the date of such death or disability;
provided that, such termination shall not relieve the Company of its obligations
to make the payments as described in Section 4 hereof accrued through the date
of such termination.

 

--------------------------------------------------------------------------------

 

•

Termination for Cause; Voluntary Termination Prior to Term-End. The Company may
terminate this Agreement for “Cause” as provided herein. The Company shall have
“Cause” to terminated this Agreement if (a) the Advisor materially breaches this
Agreement and remains in breach for a period of 90 days after delivery of
written notice of breach from the Company which shall set forth the facts
outlining the breach in sufficient detail to allow the Advisor reasonable
opportunity to cure any breach or (b) Advisor in performing his responsibilities
under this Agreement, engages in conduct which is fraudulent or grossly
negligent and damaging to the Company. If the Advisor is terminated by the
Company for Cause of if the Advisor voluntarily terminates his services prior to
the end of the Term (other than due to the Advisor’s death or disability) then
the Advisor shall be paid only the Consulting Fee accrued through the date of
such termination for cause the Advisor will forfeit all right to receive any
other payments from the Company unless previously earned but unpaid and any
other compensation to which he would otherwise be entitled.

 

•

Termination by the Company other than for Cause. If the Advisor is terminated by
the Company other than for Cause, prior to the end of the Term, then the Advisor
shall be entitled to payment of the total amount of the Consulting Fee which
would have been paid hereunder if his services were not so terminated by the
Company, except that if Extraordinary Event occurs within nine months of the
effective date of such termination, then the Advisor will be entitled to receive
the termination compensation set forth in Section 4.3.

 

•

CONFIDENTIALITY.

 

•

Confidentiality of Trade Secrets or Proprietary Information. Advisor
acknowledges that, during Advisor’s service with the Company, Advisor has had
access to proprietary information, trade secretes, and confidential material of
the Company and its affiliates, successors and assigns, including, without
limitation, information concerning the Company’s operations, policies and
procedures, present and future business plans, financial information, budgets
and projections, methods of doing business, and marketing, research and
development activities and strategies (“Confidential Information”). Advisor
agrees, without limitation in time or until the Confidential Information shall
become public other than by Advisor’s unauthorized disclosure, to maintain the
confidentiality of the Confidential Information and refrain from divulging,
disclosing, or otherwise using the Confidential Information to the detriment of
the Company or its affiliates, successors or assigns, or for any other purpose
or no purpose.

 

•

Enforceability of Provisions/Remedies. Advisor agrees that any breach of the
covenants contained in this Section 6 would irreparably injure the Company.
Accordingly, the Company may, in addition to pursuing any other remedies they
may have in law or in equity, obtain an injunction against Advisor from any
court having jurisdiction over the matter, restraining any further violation of
this Section 6 by Advisor.

 

--------------------------------------------------------------------------------

 

•

INDEMNIFICATION.

 

The Company shall indemnify, protect, defend and hold the Advisor and his
estate, heirs, and personal representatives, harmless from and against any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a “Proceeding”), and all loses,
liabilities, damages and expenses, including reasonable attorney’s fees incurred
by counsel reasonably designated or approved by him, in connection with this
Agreement or his services hereunder, provided that any consulting services
giving rise to such indemnification shall have been performed by the Advisor in
good faith and, to the best of his knowledge, in any lawful manner.

 

•

OTHER PROVISIONS.

 

•

Independent Contractor Status. Advisor hereby acknowledges that Advisor’s
services to the Company during the Term of this Agreement will be as an
independent contractor and not as an employee and even if Advisor is
subsequently determined to have been an employee during such Term, he waives any
rights he might have to benefits of any type whatsoever, from and after the
Effective Date, except as specifically provided for herein.

 

•

Notices. Any notice required or permitted to given hereunder shall be in writing
and shall be effective three (3) business days after it is properly sent by
registered or certified mail to the following addresses or twenty-four (24)
hours if sent via email or facsimile:

 

If to the Company: At its street address, email or facsimile number as shown on
its most recent periodic reported file with the U.S. Securities and Exchange
Commission.

 

If to the Advisor: 202 Dostyk Ave., Almaty Kazakhstan, 050000

 

Either party to this Agreement may use such other address as either party may
from time to time designate by notice.

 

•

Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

•

Waivers and Amendments. This Agreement may be amended, superseded, cancelled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
wavier on the party of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. Each of the sections contained in this Agreement shall be
enforceable, independently of every other section in this Agreement, and
invalidity or enforceability of any section shall not invalidate or render
nonenforceable any other section contained herein. If any section or provision
in a section is found invalid or unenforceable, it is the intent of the Parties
that a court of competent jurisdiction shall reform the section or provisions to
produce its nearest enforceable economic equivalent.

 

--------------------------------------------------------------------------------

 

•

Governing Law. The validity, interpretation construction and performance of this
Agreement shall in all respects be governed by the laws of Utah, without
reference to principles of conflict of law. The Parties hereby consent to the
jurisdiction of the courts of the State of Utah as the exclusive forum for
resolution any dispute arising under this Agreement.

 

•

Assignment. The services to be rendered by the Advisor hereunder are personal in
nature and, thus, the obligations of the Advisor under this Agreement may not be
assigned to any other party.

 

•

Counterparts. This Agreement may be executed by the Parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of two copies hereof each signed by one of the
parties hereto. The Parties agree that an executed agreement delivered by
electronic mail or facsimile copy shall be deemed in all respects to be of the
same force and binding effect as the original, wet-inked document.

 

•

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BMB Munai, Inc.

 

 

/s/ Gamal Kulumbetov

By:_________________________________________________

 

Gamal Kulumbetov, Chief Executive Officer

 

Reviewed and approved:

 

 

/s/ Nurbek Tleuzhanov

By:_________________________________________________

 

Nurbek Tleuzhanov, Kazakhstan Legal Counsel

 

Advisor:

 

 

/s/ Boris Cherdabayev

By:_________________________________________________

Boris Cherdabayev

 

 